Citation Nr: 9917091	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-45 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, variously diagnosed, due to herbicide exposure.

2.  Entitlement to service connection for a skin rash, due to 
herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, denying multiple claims 
of the veteran for entitlement to service connection.  A 
notice of disagreement was filed in August 1994 as to the 
denials of service connection for numbness of the hands and 
feet, shaking of the extremities, a writer's tremor, allergic 
reactions, and skin rashes, all due to exposure to Agent 
Orange.  At a hearing before the RO's hearing officer in 
March 1996, the veteran and the RO's hearing officer agreed 
that the issues on appeal were that of entitlement to service 
connection for a neurological reaction due to Agent Orange 
exposure and entitlement to service connection for a skin 
rash due to Agent Orange exposure.  Such were the issues 
certified by the RO for the Board's review at this time.

In connection with the instant appeal, it is evident that a 
service organization, the Vietnam Veterans of America, had 
been appointed by the veteran in early 1996 to represent his 
interests in this appeal before VA.  However, that 
organization in November 1997 sought to withdraw from 
representation of the veteran, citing factors which would 
make continuation of that representation impossible, 
impractical, or unethical.  Such withdrawal was approved by 
BVA in January 1998.  In February 1998 correspondence, the 
veteran was advised by BVA of his right to appoint another 
representative, to which he failed to respond.  As well, BVA 
contacted the veteran in writing in June 1998 in an effort to 
clarify his wishes for another personal hearing, and in 
response, the veteran reported that he did not wish to appear 
at a hearing and the Board was requested to consider his case 
on the basis of the evidence of record.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
a neurological disorder, variously diagnosed, due to 
herbicide exposure, and for a skin rash, due to herbicide 
exposure, are not supported by cognizable evidence 
demonstrating that such claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a neurological disorder, variously diagnosed, due to 
herbicide exposure, and for a skin rash, due to herbicide 
exposure, are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Where a veteran served 90 days of more during a period of war 
or during peacetime after January 1, 1947, and a chronic 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, if the veteran has a listed disease 
associated with exposure to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (1998).  Diseases associated with exposure to 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Note two following 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, the threshold question to be answered in this matter 
is whether the veteran has presented evidence of well-
grounded claims; that is, claims which are plausible and 
meritorious on their own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

The provisions of 38 C.F.R. § 3.303(b) provide a substitute 
way of showing inservice incurrence and medical nexus for 
purposes of well-grounding a claim.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The chronicity provisions of 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  

In this instance, available records show that the veteran, 
while on active duty, served in the Republic of Vietnam in 
1966 and 1967, where his primary duties were in plumbing and 
water supply.  There is no allegation or showing that the 
claimed neurological and/or skin disorders are directly 
related to any incident of combat.  See 38 U.S.C.A. § 1154 
(West 1991).

A medical examination at service entrance in October 1965 
disclosed no pertinent complaints or findings.  Service 
medical records show that the veteran was treated in June 
1966, prior to his service in Vietnam, for a rash on his back 
and arms.  No other treatment was received in service for 
skin problems or neurological difficulties of any kind.  On a 
separation medical examination, there was shown to be tinea 
versicolor that was not considered to be disabling; no other 
pertinent abnormality was shown.

After service, no medical treatment is shown to have been 
received by the veteran prior to 1991, and it was noted in 
his initial application for VA compensation filed in October 
1993 that he had received postservice medical care only for 
the period from 1990 to 1993.  It was further reported by the 
veteran in December 1993 that, following his release from 
active duty, he had not been in need of medical care until 
three to four years prior thereto, having seen a doctor every 
one to two months since 1988 or 1989.  

The record otherwise reflects that, beginning in 1991, the 
veteran was shown to be experiencing a primary writer's 
tremor, with the alternate diagnosis being writer's cramp 
with tremor.  Subsequent testing, including a magnetic 
resonance imaging study, nerve conduction velocity testing, 
and an electroencephalogram, was found to be normal.  In 
January 1992, medical assistance was sought for a skin lesion 
of the wrist of two weeks' duration; the lesion was found to 
be consistent with psoriasis.  Also noted in the same month 
were cramps and spasm of the leg and in other muscle groups, 
as well as pain of the chest and left arm.  In February 1993, 
the veteran noted having an allergy with use of Bactrim and 
Lopid, and it was shown that he was prescribed use of 
nicotinic acid, which resulted in some flushing of the skin.  
In September 1993, he was seen for a skin rash with itching 
over much of the body of several days' duration.  Reportedly, 
he had been out in the woods several days' earlier searching 
for plants.  VA examinations, including an Agent Orange 
evaluation, in January 1994 yielded diagnoses, among others, 
of chronic recurrent dermatosis of the arms, legs, and body 
(whole body); and severe recurrent muscular cramps.  

Private neurological examination in August 1994 is shown to 
have culminated in a diagnosis of a sensory polyneuropathy of 
an unknown etiology.  It was noted by the examining physician 
that sensory polyneuropathy had been reported before with 
Agent Orange, but it was found as well that other systemic 
disorders can also cause sensory neuropathy.  As well, some 
of the veteran's symptoms were judged to be related to his 
depression.  An electromyogram and nerve conduction testing 
in August 1994 were abnormal to the extent that such 
demonstrated prolongation of right median mid-palmar sensory 
stimulation, as seen with right median nerve entrapment at 
the wrist (carpal tunnel syndrome).  In September 1994 
correspondence, a private treating physician noted that the 
etiology of the veteran's neuropathy remained unclear and 
there was noted to be a question of whether it could be 
related to Agent Orange or some undiagnosed problem.  In 
December 1994, the veteran related to a private examiner a 
history of peripheral neuropathy, secondary to Agent Orange 
exposure in Vietnam; a clinical impression of Agent Orange 
exposure with peripheral neuropathy was offered.  A VA 
examination was performed in October 1996, during which it 
was noted that the veteran had recently undergone carpal 
tunnel release and that such procedure had not helped his 
pain significantly.  Such examination was productive of a 
diagnosis of peripheral neuropathy, mild to moderate. 

In support of his claims for VA benefits herein at issue, the 
veteran and his spouse have submitted various written 
statements as to the veteran's inservice exposure to Agent 
Orange and the consequential development of neurological and 
skin disorders, including peripheral neuropathy.  Also 
submitted are photos of the veteran, in addition to copies of 
a VA publication, Agent Orange Review; correspondence, dated 
in May 1995, from the veteran to a Special Master of the 
United States District Court for the Eastern District of New 
York as to the reasons the veteran should be found entitled 
to non-VA benefits due to Agent Orange exposure; articles 
from medical texts and other publications relating to Agent 
Orange and its effects; a list of diseases for which non-VA 
benefits are payable under the Agent Orange Veteran Payment 
Program; and a posted memorandum, dated in March 1996, from 
"NAVFSO," an acronym for an otherwise unspecified 
organization.

The veteran and his spouse offered sworn testimony at a 
hearing before the RO's hearing officer in March 1996, when 
he noted that medical professionals have advised him of the 
type of skin disorder that he has, but have been unable to 
determine its etiology.  Testimony was received that the skin 
problems began in Vietnam, although no diagnosis was offered 
in service or thereafter as to chloracne or porphyria cutanea 
tarda.  His peripheral neuropathy was noted to entail 
numbness of the hands and a lack of feeling in the feet and 
fingers.  It was stated that the evidence submitted supported 
an association between Agent Orange exposure and the 
development of peripheral neuropathy.  

Neither tinea versicolor, nor psoriasis, nor dermatosis or 
any other diagnosed skin disorder of the veteran is a disease 
attributable to exposure to Agent Orange or other herbicide 
pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, the 
Secretary of VA has determined, under the authority granted 
by the Agent Orange Act of 1991, that the presumption of 
service connection based on herbicide exposure does not 
extend to any excepted those noted in 38 C.F.R. § 3.309(e), 
none of which is shown by the evidence on file.  61 Fed. Reg. 
41442 (1996).  Therefore, as a matter of law, the veteran 
cannot avail himself of the rebuttable presumption of service 
incurrence set forth in 38 C.F.R. §§ 3.307, 3.309(e) as to 
his claimed skin rash, and there is no presumption of 
herbicide exposure.  See McCartt v. West, 12 Vet. App. 164 
(1999).

A skin disorder was treated in service in June 1966, prior to 
the veteran's deployment to Vietnam and any inservice 
exposure to Agent Orange or other herbicide, and although 
evidence of tinea versicolor was indicated at the time of 
service discharge, that entity was not shown then or 
subsequently to be due to any inservice herbicide exposure.  
No skin-related symptoms or treatment for any skin disorder 
is shown for many years after service and when the presence 
of skin lesions were noted in the 1990s, no medical 
professional has attributed any such lesions to inservice 
exposure to herbicides.  In the absence of a continuity of 
symptomatology and/or competent medical evidence linking any 
current skin disorder of the veteran to inservice exposure to 
Agent Orange, the claim in question is not well-grounded.  
See Epps, Savage, supra.

Regarding the claim for a neurological disorder, the record 
demonstrates that no neurological deficit was present in 
service or for many, many years following the veteran's 
discharge from service.  When neurological deficits were 
initially noted in the early 1990s, they were not linked by 
any medical professional to inservice exposure of the veteran 
to any herbicide.  The diagnosis of a sensory polyneuropathy 
is shown to have been made initially in August 1994, although 
without identification of any etiology then or later.  The 
veteran himself provided a medical history to an examiner in 
December 1994 that his peripheral neuropathy was secondary to 
Agent Orange exposure in Vietnam, and in sole reliance on 
that history, a clinical impression to that effect was 
recorded by an attending physician.  Such impression or 
opinion does not represent competent medical evidence, it 
having been based solely on the veteran's recitation of his 
medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the record does not otherwise include competent 
medical evidence of a nexus between the veteran's neuropathy 
or other neurological disorder and any inservice herbicide 
exposure, the claim is not well-grounded.

The undersigned notes that peripheral neuropathy is one of 
listed diseases for which there exists a presumption of 
service connection based on exposure to a herbicide.  
However, 38 C.F.R. § 3.309(e) specifically limits such 
presumption to acute and subacute peripheral neuropathy and 
defines the foregoing as a transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The peripheral neuropathy shown to be present in this 
matter is not demonstrated to have been present within weeks 
or months of the claimed herbicide exposure and it did not 
resolve within a two-year period following its onset.  There 
likewise is no showing of peripheral neuropathy to the 
required degree within the one-year time frame set forth in 
38 C.F.R. § 3.307(a)(6)(ii).  As such, it cannot be held that 
there is present peripheral neuropathy as contemplated by 
38 C.F.R. § 3.309(e), and, as such, it cannot be presumed 
that the veteran was exposed to herbicides in Vietnam.  See 
McCartt, supra.  

Also, the Board finds that there is not competent medical 
evidence of record that there exists a direct link between 
any herbicide exposure of the veteran in Vietnam and the 
claimed skin rash and/or any neurological dysfunction.  
Combee, supra.  

Any statements by the veteran and his spouse as to the 
existence of a link between the claimed disorders and 
inservice herbicide exposure cannot serve to well-ground his 
claims in the absence of a showing that either has the 
requisite medical background or expertise to offer competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The submitted photos of the veteran do not establish the 
etiology of the veteran's skin disorder, and those documents 
submitted which focus generally upon Agent Orange and its 
effects, or on non-VA programs of compensation, without 
discussing the facts particular to this veteran and the 
relationship of his skin or neurological disorder to any 
herbicide exposure, are insufficient to render the claims at 
hand well-grounded.  See Sacks v. West, 11 Vet. App. 314, 316 
(1998).  

In view of the foregoing, denial of each of the claims 
presented is warranted on the basis that neither claim is 
well-grounded.  In reaching this disposition, the undersigned 
recognizes that such issues are being disposed of in a manner 
that may differ from that utilized by the RO.  However, the 
United States Court Appeals for Veterans Claims has held that 
"when a RO does not specifically address the question 
whether a claim is well-grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

Moreover, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for his claims of entitlement to 
service connection for a neurological reaction or disorder 
and a skin rash, due to herbicide exposure.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Further, the Board is 
not aware of any relevant evidence which may have existed, or 
could have been obtained, that, if true, would render the 
veteran's claims "plausible" and, thus, require VA to 
notify the veteran of that relevant evidence in order that he 
may complete his application.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (per curiam).  Lastly, as the veteran's 
claims are not well-grounded, VA has no further duty to 
assist him in developing the record to support his claims.  
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

Evidence of well-grounded claims not having been presented, 
the veteran's claims of entitlement to service connection for 
a neurological disorder and a skin rash, both due to 
herbicide exposure, are denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

